         Case 1:15-cr-10323-IT Document 399 Filed 05/01/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA


               V.                                             Criminal No. I:I5-cr-I0323-IT-l

DANIEL GIBSON,

               Defendant.


                                            VERDICT


With respect to the Counts listed below, we, the jury, find the defendant Daniel Gibson:


    COUNT           DESCRIPTION                                     GUILTY OR NOT GUILTY




                    Filing a False Tax Return - 2008

                    Filing a False Tax Return - 2009

                    Conspiracy to Impede and Impair the IRS         (hi

I certify that the verdict is unanimous.



Date:
        S7/^
                                                              Signature of Edreperson
